DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Request for Continued Examination filed on 08-04-2022. As directed, claims 1 and 5 have been amended, claim 13 has been cancelled, and no new claims have been added. Thus, claims 1-12 are presently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-04-2022 has been entered.
 
Response to Amendment
Applicant has amended claim 5 to address a minor informality in the claim. The previously held claim objection is hereby withdrawn.
Applicant has amended claim 1 to address indefinite language. The previously held rejections under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant argues (see Remarks as filed pages 7-8) that none of Davenport, Lewis, Choi, nor Orr disclose the system capable of measuring pressure in both a heated and non-heated respiratory gas, and thus claims 1-2, 4, 6-8, and 10-12 are not rendered obvious by the recited combination due to this alleged deficiency. Examiner respectfully disagrees. At paragraph 75, lines 20-24, Davenport recites “Depending on a patient's therapeutic needs, a respiratory therapy system including the pressurized respiratory or respiratory gas source 23 may deliver heated and humidified respiratory gas to a patient.” Davenport has also been relied on for teaching a nasal catheter (114) positioned distal to and outside of the nasal cannula (12) and collecting pressure waveform data (see Fig. 12, a portion of the catheter 114 is distal to and outside the cannula 12; paragraph 112, lines 1-11). Thus, with Davenport’s disclosure that the system can optionally provide heated respiratory gas to the patient based on their need therefore, and that the analogous nasal catheter is configured to measure pressure, Davenport provides support for measuring pressure waveforms via the nasal catheter in sources of heated and non-heated respiratory gas. Therefore, the 103 combination employed in rejecting claim 1 and additional dependent claims below will rely on Davenport for these limitations.
Applicant argues (see Remarks as filed last paragraph of page 8 through the first full paragraph of page 9) that claim 3 is patentable distinct because Wondka fails to remedy the deficiencies noted regarding claim 1. Due to the Examiner’s position that the noted limitations of claim 1 are met by Davenport, claim 3 is not patentably distinct in view of the amended rejection below. 
Applicant argues (see Remarks as filed second and third full paragraphs of page 9) that claim  is patentable distinct because Levitsky fails to remedy the deficiencies noted regarding claim 1. Due to the Examiner’s position that the noted limitations of claim 1 are met by Davenport, claim 5 is not patentably distinct in view of the amended rejection below. 
Applicant argues (see Remarks as filed fourth and fifth full paragraphs of page 9 that claim 9 is patentable distinct because Choi fails to remedy the deficiencies noted regarding claim 1. Due to the Examiner’s position that the noted limitations of claim 1 are met by Davenport, claim 9 is not patentably distinct in view of the amended rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 21 recites “the pressure monitor system can measure” which renders the claim indefinite because it is unclear whether the limitations following the word “can” are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-12 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, 4, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (US 2011/0125052) in view of Lewis (US 2008/0142019), hereinafter referred to as Lewis ‘019, Lewis (US 2009/0253995), hereinafter referred to as Lewis ‘995, and Orr (US 2020/0129719).
Regarding claim 1, Davenport discloses a neonatal nasal airway pressure monitoring system (diagnostic tool 113) (Fig. 12; paragraph 111, lines 1-10; paragraph 83, lines 11-15) comprising: 
a respiratory circuit having (40) (paragraph 84, lines 1-5; Fig. 6): 
a source of respiratory gas (23) (paragraph 84, lines 1-5; Fig. 6); 
a flowmeter for setting the flow rate of respiratory gas (paragraph 162, lines 1-10; Fig. 13A); 
and a circuit of tubing (14, 26) (paragraph 75, lines 1-10); 
and a nasal cannula (12) for directing the respiratory gas to the naso-pharyngeal cavity of a patient (see paragraph 84; Fig. 12); 
a sample line of medical grade tubing (see annotated Fig. 12 below; see abstract, the device is used in a medical setting, therefore the tubing is medical grade); 
a nasal catheter (114) positioned distal to and outside of the nasal cannula (12) and collecting pressure waveform data (see Fig. 12, a portion of the catheter 114 is distal to and outside the cannula 12; paragraph 112, lines 1-11), the nasal catheter (114) having a first end connected to the sample line and a second end placeable within a nare of the patient (paragraph 111, lines 22-24; see annotated Fig. 12 below); 
and a pressure monitor (115) connected to an opposite end of the sample line (see annotated Fig. 12 below; paragraph 112, lines 1-8);
wherein the pressure monitor (115) can measure both a heated source of respiratory gas and a non-heated source of respiratory gas (paragraph 75, lines 20-24). 

    PNG
    media_image1.png
    390
    490
    media_image1.png
    Greyscale

Davenport fails to explicitly disclose that the pressure monitor includes a pressure sensor, a processor measuring mean airway pressure from the pressure waveform data transmitted in both an open and a closed system, a control panel, a measurement display, and an alarm triggered by airway pressure outside of pre-set limits for maximum and minimum airway pressure.
However, Lewis ‘019 teaches a pressure monitor (2000) including a pressure sensor (2120), a processor (2060), a control panel (user interface 2030 includes buttons/controls for input as shown in Fig. 15), a measurement display (user interface 2030 includes a display as shown in Figs. 15 and 17), and an alarm triggered by airway pressure outside of pre-set limits for maximum and minimum airway pressure (paragraph 64, lines 1-8, paragraph 107, lines 1-8, paragraphs 114-115; paragraph 112: sensor 2120 is configured to measure pressure). Lewis indicates that the use of the pressure monitor allows for the flow of respiratory gas delivered to the patient to be adjusted based on the measured data (paragraph 114, lines 1-8), and further that the alarm serves to alert personnel if an unsafe condition arises in a patient’s airways (paragraph 64, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure monitor disclosed by Davenport with the pressure sensor, display, alarm, processor, and control panel of the pressure monitor taught by Lewis in order to allow for the flow of respiratory gas delivered to the patient to be adjusted based on the measured data, and further that the alarm serves to alert personnel if an unsafe condition arises in a patient’s airways.
Now modified Davenport does not explicitly disclose that the pressure monitor is configured for use in both open and closed systems, and measures mean airway pressure.
However, Lewis ‘995 teaches a pressure monitor capable of measuring mean airway pressure (paragraph 19, lines 1-2; paragraph 35, lines 1-6). Lewis ‘995 further indicates that mean airway pressure can be used as a clinical parameter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure monitor of modified Davenport to include the ability to measure mean airway pressure, as taught by Lewis ‘995, in order to provide an additional clinical parameter to hospital personnel.
Further modified Davenport does not explicitly disclose that the pressure monitor is configured for use in both open and closed systems.
However, Orr teaches the use of a pressure monitor (30) connected to a nasal cannula (22, 24) that can be used in both an open configuration (paragraph 72, lines 1-10: the nasal cannula only is used to ventilate the patient), and in a closed system (paragraph 74, lines 1-10: the face mask 70 can be laid over top of the nasal cannula to create a sealed, closed system with the pressure sensor still in use; see also paragraph 6 for a discussion of the face mask creating a seal). Orr teaches that in the event that a patient is not sufficiently breathing, the closed system can be employed to allow for manual ventilation if necessary (paragraph 74, lines 1-12), and further the arrangement of the face mask being placed over the nasal cannula avoids the clinician having to remove the nasal cannula before beginning manual ventilation through the face mask (paragraph 3, lines 1-8; paragraph 6, lines 10-13; Fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Davenport for use in both open system and closed systems, as taught by Orr, in order to allow for a sealed arrangement of the breathing device to be enacted as needed without removing the nasal cannula and disrupting the pressure measurement.
Regarding claim 2, Davenport in view of Lewis ‘019, Lewis ‘995, and Orr disclose the neonatal nasal airway pressure system of claim 1, as discussed above.
Currently modified Davenport fails to disclose that the respiratory gas is typically supplied at a flow rate of 1-10 LPM to obtain a desired mean target pressure.
However, Lewis ‘019 further teaches that flow rates of 1-6 LPM are known in the art (paragraph 5), and further indicates that based on information relayed from pressure sensor (2120), flow rate can be adjusted in order to achieve a desired pressure (paragraph 114, lines 1-10). Further, when the range disclosed by a prior art document falls within the claimed range, the range condition is met by the prior art (see MPEP 2131.03).
Therefore, it would have been obvious to further modify modified Davenport in order to provide a flow rate between 1 and 6 LPM as taught by Lewis in order to meet a desired airway pressure value.
Regarding claim 4, Davenport in view of Lewis ‘019, Lewis ‘995, and Orr disclose the neonatal nasal airway pressure system of claim 1, as discussed above.
Davenport further discloses wherein the second end of the nasal catheter (114) has a portal between the interior and the exterior of the nasal catheter (114) and located between 2.5 and 5 millimeters proximal from the second end (see annotated Fig. 12 for the second end of the nasal catheter, and further see the openings on the nasal catheter at the second end in Fig. 12; paragraph 111 further defines that the exposed end of the nasal catheter 114 extends from the cannula at a length of 7.1 millimeters, given that the topmost portal on the catheter 114 is proximal to the second end and about a third of the way spaced down the exposed portion, and that the exposed portion can extend out about 7.1 millimeters, the portal is reasonably contained between 2.5 and 5 millimeters from the second end).

    PNG
    media_image1.png
    390
    490
    media_image1.png
    Greyscale

Regarding claim 6, Davenport in view of Lewis ‘019, Lewis ‘995, and Orr disclose the neonatal nasal airway pressure system of claim 1, as discussed above.
Modified Davenport further discloses wherein the second end of the nasal catheter (114) is rounded (see Davenport Fig. 12, the end of 114 in the topmost portion is round).
Regarding claim 10, Davenport in view of Lewis ‘019, Lewis ‘995, and Orr disclose the neonatal nasal airway pressure system of claim 1, as discussed above.
Modified Davenport further discloses wherein the respiratory circuit further comprises a humidifier (Davenport: paragraph 116 and element 102 of Fig. 13A).
Regarding claim 11, Davenport in view of Lewis ‘019, Lewis ‘995, and Orr disclose the neonatal nasal airway pressure system of claim 1, as discussed above.
Currently modified Davenport fails to disclose that the respiratory circuit comprises an oxygen blender.
However, Lewis ‘019 further teaches that the respiratory circuit comprises an oxygen blender (2155) (paragraph 118; Fig. 117), and further discloses that the oxygen blender advantageously mixes the respiratory gas before delivery to the patient (paragraph 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Davenport to include an oxygen blender in the respiratory circuit in order to mix the respiratory gas delivered to the patient.
Regarding claim 12, Davenport in view of Lewis ‘019, Lewis ‘995, and Orr disclose the neonatal nasal airway pressure system of claim 1, as discussed above.
Currently modified Davenport fails to disclose that the respiratory circuit comprises an oxygen analyzer.
However, Lewis ‘019 further teaches that the respiratory circuit comprises an oxygen blender (2155) (paragraphs 121-122), and further discloses that the oxygen analyzer advantageously measures the percent of oxygen delivered to the patient (paragraph 122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Davenport to include an oxygen analyzer in the respiratory circuit in order to measure the percent of oxygen delivered to the patient.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport (US 2011/0125052) in view of Lewis (US 2008/0142019), hereinafter referred to as Lewis ‘019, Lewis (US 2009/0253995), hereinafter referred to as Lewis ‘995, and Orr (US 2020/0129719), as applied to claim 1 above, in further view of Dutkiewicz (US 2002/0112730) and Wondka (US 2010/0252037).
Regarding claim 3, Davenport in view of Lewis ‘019, Lewis ‘995, and Orr disclose the pressure monitoring system of claim 1.
Modified Davenport discloses that the outer diameter of the adult sized nasal catheter (114) is between .068 and .07 inches (see paragraph 112 of Davenport), and further indicates that it is known to construct patient tubing in smaller sizes for pediatric cases (see paragraph 83 of Davenport).
Modified Davenport fails to disclose an inner diameter of the catheter, and a neonatal sized catheter.
However, Dutkiewicz teaches a gas sampling conduit wherein the inner diameter of the tube is between 50% and 75% of the outer diameter (see claim 1: outer diameter is between 1 and 4 mm and the inner diameter is between .5 and 3 mm, giving a range for the inner diameter of the tubing as 50-75% that of the outer diameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inner diameter of the adult sized catheter disclosed by modified Davenport could be in the range of .034 and .0525 inches based on Dutkiewicz’s teaching that in tube construction, the inner diameter can be between 50% and 75% the size of the outer diameter.
The tubing of now modified Davenport has an adult sized catheter with an outer diameter between .068 and .07 inches, as disclosed in paragraph 112 of the Davenport reference, and an inner diameter between .034 and .0525 inches, by applying Dutkiewicz’s teachings of the relative size difference between an inner diameter and an outer diameter of respiratory tubing.
However, while Davenport notes (see paragraph 83) that it is known to construct respiratory tubing in smaller sizes for pediatric use, further modified Davenport fails to explicitly disclose an inner diameter and an outer diameter for a neonatal sized nasal catheter.
However, Wondka teaches that in constructing tubes for respiratory use, neonatal sizes should be made to be 50% the size of an adult construction (see footnote under Table 3 on page 25).
Thus, modifying the adult sized catheter disclosed by Davenport to 50% of its size, as taught by Wondka, gives an outer diameter in the range of .034 and .035 inches, and an inner diameter in the range of .017 and .02625 inches. Still further, Davenport notes (see paragraph 83) that it is known that the nasal tubing can be made smaller for pediatric use.
The range of .034”-.035” for the outer diameter of the nasal catheter as disclosed by modified Davenport is sufficiently close to the claimed range of about .032”. In the case where the range disclosed by the prior art is simply close to the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the outer diameter range for the neonatal sized nasal catheter of currently modified Davenport would give similar results as the claimed outer diameter size.
The range of .017”-.02625” for the inner diameter of the nasal catheter as disclosed by modified Davenport overlaps the claimed range of about .017”. In the case where the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inner diameter range for the neonatal sized nasal catheter of currently modified Davenport would give similar results as the claimed inner diameter size.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter size disclosed by modified Davenport to include the inner diameter range suggested by Dutkiewicz and the neo-natal size range taught by Wondka in order to construct a suitable sized catheter for neonatal use. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport (US 2011/0125052) in view of Lewis (US 2008/0142019), hereinafter referred to as Lewis ‘019, Lewis (US 2009/0253995), hereinafter referred to as Lewis ‘995, and Orr (US 2020/0129719), as applied to claim 1 above, in further view of Levitsky (US 9,636,043).
Regarding claim 5, Davenport in view of Lewis ‘019, Lewis ‘995, and Orr disclose the pressure monitoring system of claim 1.
Modified Davenport fails to disclose that the second end of the nasal catheter includes a series of placement gauge markings.
 	However, Levitsky teaches a nasal catheter (111) wherein the second end (end inserted into the nose and near the nasal opening in Fig. 1) includes a series of gauge placement markings (114-120) (Fig. 1; Col. 7, lines 27-30) so that the insertion depth of the catheter (111) can be ascertained by the medical professional (Col. 7, lines 27-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal catheter of modified Davenport with the placement gauge markings taught by Levitsky in order to ascertain the placement of the catheter with respect to the patient’s nostril.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (US 2011/0125052) in view of Lewis (US 2008/0142019), hereinafter referred to as Lewis ‘019, Lewis (US 2009/0253995), hereinafter referred to as Lewis ‘995, and Orr (US 2020/0129719), as applied to claim 1 above, in further view of Choi (US 2011/0257550).
Regarding claim 7, Davenport in view of Lewis ‘019, Lewis ‘995, and Orr disclose the pressure monitoring system of claim 1.
Modified Davenport fails to disclose wherein the first end of the nasal catheter has a luer lock connector removably securable to the second end of the sample line.  
However, Choi teaches the use of an adapter (410) comprising a luer lok connection in order to removably secure a carbon dioxide port (400) to a sample line (element 440 to the right of luer lok 410 in Figure 4) (Fig. 4; paragraph 26, lines 1-10). Choi indicates that such a luer lock connection is advantageously used to ensure that all circuit connections are secure (paragraph 74, lines 1-2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the sample line and the nasal catheter of modified Davenport to include a removable luer lok connection between them, as taught by Choi, in order to allow a clinician to ensure that the circuit connection is secure.
Regarding claim 8, Davenport in view of Lewis ‘019, Lewis ‘995, and Orr disclose the pressure monitoring system of claim 1.
Modified Davenport fails to disclose wherein the first end of the nasal catheter comprises a sleeve.  
However, Choi teaches the use of an adapter (410) comprising a luer lok connection in order to removably secure a carbon dioxide port (400) to a sample line (element 440 to the right of luer lok 410 in Figure 4) (Fig. 4; paragraph 26, lines 1-10). Choi indicates that such a luer lock connection is advantageously used to ensure that all circuit connections are secure (paragraph 74, lines 1-2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the sample line and the nasal catheter of modified Davenport to include a removable luer lok connection comprising a sleeve, as taught by Choi, in order to allow a clinician to ensure that the circuit connection is secure.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport (US 2011/0125052) in view of Lewis (US 2008/0142019), hereinafter referred to as Lewis ‘019, Lewis (US 2009/0253995), hereinafter referred to as Lewis ‘995, and Orr (US 2020/0129719), as applied to claim 1 above, in further view of Chang (US 2019/0314620).
Regarding claim 9, Davenport in view of Lewis ‘019, Lewis ‘995, and Orr disclose the pressure monitoring system of claim 1.
Modified Davenport fails to disclose that catheter is non-radiopaque.
However, Chang teaches a nasal catheter (200) which is comprised of polyurethane (see paragraph 110) which is known to be non-radiopaque. Chang indicates that polyurethane is a suitable material for insertion into the nose (see paragraph 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of modified Davenport to be constructed from polyurethane as taught by Chang to ensure that the material is suitable for insertion into the nose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785